DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Domestic Priority
The effective filing date of this instant application is the instant filing date, 09/10/2018. It is noted that the present invention claims priority from U.S. Provisional Application Serial No. 60/958,767, filed June 9, 2007. However, an application claiming the benefit of priority to a provisional application must be filed not later than 12 months after the date on which the provisional application was filed. See MPEP 211. 

Status of Claims
Claim(s) 1-17 are pending and presently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) documents filed 09/10/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
Under the broadest reasonable interpretation, the claimed invention is directed to a method, system, and computer program for measuring glucose variability in a diabetic human. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claims recite abstract ideas for the following reasons:
Claims 1, 9, and 17 recite mental processes. In particular, the steps for computing an estimate, using the SI to derive components, processing glucose data, and combining glucose variability can all be reasonably performed by the human mind of a scientist or engineer. As such, these steps fall within the “mental processes” and “organizing information” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the recitation of a processor in the claims does not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). 
Claims 1, 9, and 17 also recite mathematical concepts when read in light of the specification. In particular, the computing and combining steps require performing mathematical calculations to achieve the intended functions. Similarly, the using step explicitly also require using ratios and correction factors to derive (i.e. calculate) additional parameters (i.e. mathematical calculations and relationship). In other words, it is simply impossible to computationally perform the aforementioned steps without performing mathematical calculations and/or mathematically relating data, and applicant is invited to present evidence to the contrary. Moreover, Applicant is reminded that there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, claims are evaluated in light of the specification, and a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (MPEP 2106.04 § I). The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). See MPEP 2106.04(a)(1) for examples of claims that do not recite abstract ideas.
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception (JE) into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, there are no additional non-abstract steps appended to the claims that integrate the JE into a practical application. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, there are no additional non-abstract steps in the claims that amount to significantly more. Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. With regards to the claimed processor, modules, memory, and computer readable medium for executing the claimed processes, the courts have explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent Claims: Claims 2-8 and 10-16 have been fully considered with regards to the two-part analysis but are also not patent eligible for the following reasons. In particular, all of these claims further limit the specificity of the abstract idea set forth above, or require performing additional steps that are also abstract ideas for reasons set forth above (e.g. determining a volume, adjusting the perfusion distribution model, etc.). As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1, 9, and 17 is/are also rejected due to said dependency.
Claims 1, 9, and 17 recite the following preamble: “…combining glucose variability with a personal score computed from personal parameters of said diabetic human to compute insulin sensitivity (SI) of said diabetic human, and applying the SI of said diabetic human to manage at least one component of diabetes management of said diabetic human.” A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone [See MPEP 2111.02]. In this case, the preamble confusingly recites several steps that are not actually performed in the body of the claim (e.g. measuring, applying) and also reiterates several of the active method steps. Accordingly, these steps are interpreted as intended use and have no limiting effect. If applicant intends otherwise, the claims should be amended to recite these steps in the body of the claims. Clarification is requested via amendment.
Claims 1, 9, and 17 recite “using said SI to derive said at least one component of said diabetes management for said diabetic human, selected from the group consisting of: a carbohydrate ratio used to estimate the amount of insulin needed to compensate for an upcoming meal....”. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). In this case, the claims recite “using said SI” to derive at least one component without setting forth any steps involved in the method/process of use. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. As such, it is unclear what method/process applicant is intending to encompass. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.
Claims 1, 9, and 17 recite “combining, by a processor, said determined glucose variability with a personal score computed for said diabetic human from parameters including…the diabetic human's age, body mass index, insulin units per kilogram weight and the duration of the diabetes in the diabetic human.” There is lack of antecedent basis for “a personal score computed for said diabetic human from parameters”, as there is no previous active method step in the claims for determining such as score and one of ordinary skill in the art would recognize that such information must be known in order to perform the claimed combining step.  As a result, the claim is also indefinite since it is unclear what information is actually being used to achieve the claimed “combining” step and unclear in what way the personal score depends on the parameters for age, mass index, etc. Clarification is requested via amendment.
Claim 9 recites the term “acquisition module.” This claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, a review of the specification fails to provide any limiting definition for the term “acquisition module” and is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Clarification is requested via amendment. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 4-8 and 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ginsberg (US 2005/0192494) in view of Ford (Diabetes Care, 1999, 22, 1971-1977). 
Ginsberg teaches a method and system for determining a patient's carbohydrate to insulin ratio (CIR) and insulin sensitivity factor (ISF), and using these values, along with values for current blood glucose level and deviation from target blood glucose level, for determining insulin dose in view of carbohydrate intake during a particular time period [Abstract]. Regarding claims 1, 9, and 17, Ginsberg teaches computing an insulin sensitivity factor for each data set using a carbohydrate to insulin ratio for the patient wherein the carbohydrate to insulin ratio can be an estimated carbohydrate to insulin ratio, [ref. claims 1-3]. Ginsberg teaches applying the SI to derive at least one component of diabetes managements, i.e. correction of insulin dose (paragraphs 6-8). Ginsberg teaches an apparatus and computer program product comprising a processing device programmed with an algorithm(s) for performing the method, and associated with a sensor for obtaining blood glucose levels (paragraphs 32-34). Ginsberg teaches carbohydrate to insulin ratios (CIRs) to determine the correct amount of insulin for a meal, (paragraph 7). Ginsberg provides a data set of blood glucose readings, determining a level corresponding to the difference in glucose readings at different time points in a time period, suggesting a blood glucose variability, an amount of insulin administered to the patient during the time period, with respect to a personal CIR, wherein a CIR is different for each person, suggesting weight of the person as a factor in determining a personal CIR, (paragraph 5), and a value selected from a range of numbers divided by the daily insulin dose, suggesting a personal score (paragraphs 13-14).  Ginsberg additionally teaches performing the above steps using a processor and memory device [0018, 0032], which makes obvious an apparatus and computer program product as claimed.  
	Ginsberg does not specifically teach determining glucose variability. However, Ginsberg teaches calculating a delta blood glucose level corresponding to the difference between the blood glucose readings [ref. claim 28]. In this case, the delta blood glucose level is broadly interpreted as glucose variability absent any limiting definition to the contrary. 
Ginsberg does not teach combining glucose variability with a personal score computed from one of human parameters of age, body mass index, and duration of diabetes. However, Ginsberg teaches determining a correct insulin amount using said delta blood glucose level and the result of additional parameters [ref. claims 28-30] including insulin dosage amounts, which at a minimum suggest the claimed feature insulin units. 
Furthermore, Ford teaches several personal parameters associated with diabetes risk including body mass index, (page 1971, paragraph 2), weight in kilograms, (page 1971, last paragraph), age, (page 1973, paragraph 3) and duration of diagnosis, i.e. newly diagnosed diabetes and previously diagnosed diabetes, (page 1973, paragraph 2). Therefore, it would have been obvious to modify the method of Ginsberg by combining glucose variability with diabetes risk factors as taught by Ford, to obtain the invention as claimed, since such parameters were routinely used for estimating insulin dosages for diabetes management as taught by Ginsberg. The motivation would have been to produce a more accurate estimation of the required insulin dosage.
Regarding dependent claims 4-6 and 12-14, Ginsberg teaches method for computing a carbohydrate ratio, (paragraphs 44-53), taking into account factors such as blood glucose levels at various times, food intake, insulin dosage (paragraphs 36-41), insulin dependent glucose clearance (paragraph 43), insulin sensitivity and correction factors from a number of different sources of factors, (paragraph 43).  Correction factors disclosed by Ginsberg include personal parameters such as the occurrence of a menstrual cycle, (paragraph 20).  Ginsberg does not specifically disclose the factor of body surface area or glucose diffusion volume.  Ford teaches several personal parameters associated with diabetes including body mass index, (page 1971, paragraph 2), age, (page 1973, paragraph 3) and duration of diagnosis, i.e. newly diagnosed diabetes and previously diagnosed diabetes, (page 1973, paragraph 2), wherein the BMI suggests body surface area and diffusion volume, as only height and weight are considered.  Although the constants may differ, the method taught by Ginsberg and Ford use essentially the same inputs, (food intake, glucose levels, insulin dosage, insulin sensitivity, personal parameters, correction factors) to achieve the same output, a recommended dosage of insulin to manage diabetes. The specific equations/models are symbolic of the parameters considered above and provided in a more accessible format for analysis.   
Regarding claims 7, 8, 15, 16, Ginsberg teaches that for rapid acting insulin situations carbohydrate ratio and correction factor may be adjusted by a correction factor, i.e. the 1500 rule (paragraph 43), suggesting a reach factor adjustment.  Ginsberg discloses a correction factor of about 0.83 of the dose for regular insulin, (paragraph 43), wherein one skilled in the art could determine an appropriate correction factor for rapid acting vs. regular insulin to achieve appropriate control of blood glucose levels without undue experimentation.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ginsberg (US 2005/0192494) in view of Ford (Diabetes Care, 1999, 22, 1971-1977; See IDS filed 09/10/2018) as applied to claims 1, 4-8 and 12-17 above, in further view of Kovatchev et al. (Diabetes Care, 2006, 29(11), 2433-2438; See IDS filed 09/10/2018). 
Ginsberg and Ford teach or suggest all aspects of the claimed invention as set forth above. Ginsberg and Ford do not teach computing average daily risk range (ADRR) and combining the measured blood glucose variability comprises linear type combining, as in claims 2, 3, 10, and 11.
However, Kovatchev teaches computing an average daily risk range as a measure of glucose variability in diabetes management, (abstract; page 2433). Kovatchev also teaches a univariate general linear model to predict the percentage of SMBG readings in the euglycemic range, (page 2435, column 3, paragraph 2).
Therefore, it would have been obvious to modify the method/system of Ginsberg and Ford by computing ADRR and linear type combining, as claimed, since these parameters and techniques were routinely used in the prediction of glucose levels, as taught by Kovatchev. The motivation would have been to provide better accuracy and predictive ability for treating patients in hyper and hypoglycemic states, as taught by Kovatchev (page 2433; abstract).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619